Citation Nr: 0104505	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  98-17 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

Entitlement to service connection for sinusitis.

Entitlement to service connection for chronic myelogenous 
leukemia (CML).

Entitlement to service connection for left ear hearing loss.

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1968 to June 1971.

A June 1994 RO rating decision denied service connection for 
a nasal condition, including sinusitis.  The veteran was 
notified of this determination in June 1994 and he did not 
appeal.

A September 1994 RO rating decision denied service connection 
for CML.  The veteran was notified of this determination in 
October 1994 and he did not appeal.  

In 1997, the veteran submitted an application to reopen the 
claims for service connection for sinusitis and CML, and he 
submitted claims for service connection for left ear hearing 
loss and peripheral neuropathy.  This case comes to the Board 
of Veterans' Appeals (Board) from a March 1998 RO rating 
decision that determined there was no new and material 
evidence to reopen the claims for service connection for 
sinusitis and CML, and that denied the claims for service 
connection for left ear hearing loss and peripheral 
neuropathy as not well grounded.

Since the unappealed RO rating decisions in 1994, denying 
service connection for sinusitis and CML, VA regulations have 
been amended to provide service connection for additional 
diseases based on exposure to agent orange.  38 C.F.R. 
§ 3.309(e) (2000).  Since the veteran alleges that his 
disabilities are due to exposure to agent orange and/or other 
incidents of service, the Board will consider the claims for 
service connection for sinusitis and CML on the merits.  
Spencer v. Brown, 4 Vet. App. 283 (1993).  Hence, the issues 
have been classified as shown on the first page of this 
remand.


REMAND

The claims for service connection for left ear hearing loss 
and peripheral neuropathy were denied as not well grounded.  
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. § 5103) eliminated the concept of a well-grounded 
claim, and redefined VA's duty to assist the veteran.  In 
this case, there is additional VA duty to assist the veteran 
in the development of his claims.

Service medical records show that the veteran underwent 
surgery for deviated nasal septum and complained of nasal 
problems.  He now alleges the presence of sinusitis related 
to incidents of service.  The service medical records also 
reveal an episode of left ear hearing loss shown on 
audiometric evaluation in 1971 and that the veteran was seen 
for left ear problems.  He now alleges that he has left ear 
hearing loss related to incidents in service.  Under the 
circumstances, the veteran should undergo a VA ENT (ear, 
nose, throat) examination, including audiometric testing, in 
order to determine the nature and extent of any sinusitis and 
left ear hearing loss, and to obtain opinions as to the 
etiology of such conditions.  Horowitz v. Brown, 5 Vet. App. 
217 (1993).

The veteran testified before the undersigned sitting at the 
RO in October 2000.  At this hearing, he submitted various VA 
Forms 21-4142 authorizing VA to obtain reports from medical 
providers.  A review of the record shows that some of the 
identified medical providers have submitted medical evidence 
since receipt of the forms and that other medical providers 
have not.  The RO should attempt to obtain medical reports of 
the veteran's treatment from the medical providers that have 
not submitted medical evidence.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for the conditions being 
considered in this appeal since 
separation from service.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers, including those listed 
on the VA Forms 21-4142 received in 
October 2000, and obtain copies of the 
records not already in the file.

The RO should notify the veteran of any 
unsuccessful attempts to obtain requested 
information, explain to him the efforts 
made to obtain the information, and 
describe the further action that will be 
taken with respect to his claims.

2.  The veteran should be schedule for VA 
ENT examination, including audiometric 
testing, in order to determine the nature 
and extent of any sinusitis and left ear 
hearing loss, and to obtain opinions as 
to the etiology of any such conditions 
found.  The examiner should express 
opinions as to whether it is at least as 
likely as not that any such conditions 
found are related to incidents of 
service.  The examiner should support the 
opinions by discussing medical principles 
as applied to the medical evidence in the 
veteran's case.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




